                IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION


MICHAEL BOWER                                                                      PLAINTIFF

VS.                             Case No. 4:19CV00468 SWW

FERMAN JONES                                                                       DEFENDANT

                                            ORDER

       The Clerk is directed to reassign the above styled case, currently assigned to the docket of

Judge Susan Webber Wright, due to her senior status.

       IT IS SO ORDERED this 2nd day of July 2019.



                                             AT THE DIRECTION OF THE COURT
                                             JAMES W. McCORMACK, CLERK

                                             BY: Heather Clark
                                                 Courtroom Deputy to
                                                 U.S. District Judge Susan Webber Wright
